DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an e-fuel energy storage system comprising an e-fuel, an e-fuel charger configured to match and be compatible with the e-fuel, and an e-fuel cell configured to match and be compatible with the e-fuel.
Horne et al. (US 2013/0011702 A1) is considered to be the closest relevant prior art to independent claim 1.  Horne et al. discloses a redox flow battery system (Title).  Horne et al. discloses an e-fuel (e.g. Fe2+/Fe3+, as shown in Fig 4) and an e-fuel cell (redox flow battery system, as shown in Fig 1).  Horne et al. further discloses that the system may be used with a fuel cell, i.e. e-fuel charger, for providing reliable load-following power ([0113]).
However, Horne et al. does not disclose, teach, fairly suggest, nor render obvious the recited e-fuel charger being configured to match and be compatible with the e-fuel.  TO the contrary, Horne et al. explicitly discloses that the fuel cell generates electricity via the chemical conversion of a fuel, e.g. hydrogen ([0113]), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards an independent charging system that operates with the same e-fuel as is being charged.  Stated alternatively, there does not appear to be any reasonable basis for the skilled artisan to be directed towards using an independent redox flow battery to charge another redox flow battery, as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/27/2021